ThermoEnergy Corporation

Standstill Agreement

  

Agreement dated as of February 28, 2014 by and among ThermoEnergy Corporation, a
Delaware corporation (the “Company”), The Roenigk Family Trust dated November
10, 2004 (“Roenigk”), Robert S. Trump (“Trump”) and Empire Capital Partners, LP,
Empire Capital Partners, Ltd., and Empire Capital Partners Enhanced Master Fund
Ltd. (collectively, “Empire”). Roenigk, Trump and Empire are collectively
referred to herein as the “Creditors”).

 

Whereas, Roenigk is the holder of the Company’s Amended and Restated Convertible
Promissory Note due March 31, 2014 in the original principal amount of
$1,877,217.12 (the “Roenigk Note”); and

 

Whereas, Trump is the holder of the Company’s 12% Secured Promissory Note in the
original principal amount of $2,000,000.00 (the “Trump Note”); and

 

Whereas, Empire are the holders of the Company’s 12% Secured Promissory Notes in
the aggregate original principal amount of $2,000,000.00 (the “Empire Notes”
and, together with the Roenigk Note and the Trump Note, the “Notes”); and

 

Whereas, the Company’s obligations under the Trump Note and the Empire Notes are
secured by the pledge of substantially all of the Company’s assets pursuant to a
Security Agreement dated as of August 22, 2013 by and among the Company, Trump
and Empire, as the Secured Parties, and Empire Capital Partners, LP, as Agent
for itself and the other Secured Parties (the “Security Agreement”);

 

Now, therefore, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Company and the Creditors hereby agree as
follows:

 

1.                  Forbearance. Notwithstanding the maturity of any of the
Notes nor the occurrence or continuation of any Event of Default under any of
the Notes or under the Security Agreement, none of the Creditors shall during
the period from the date of this Agreement through May 1, 2014 (the “Forbearance
Period”) commence any enforcement, collection (including judicial or nonjudicial
foreclosure) or similar proceeding with respect to any of the Notes, the
Security Agreement or the Collateral (as such term is defined in the Security
Agreement) or exercise any other rights or remedies any of the Creditors may
have under the Notes or the Security Agreement or otherwise, at law or in
equity, with respect to the obligations of the Company to the Creditors under
the Notes or the Security Agreement.

 

2.                  Non-Waiver. The Creditors waive no rights or remedies they
may have under the Notes or the Security Agreement, but merely agree not to
enforce those rights or remedies during the Forbearance Period. Notwithstanding
the Creditors’ agreement to forbear set forth in Section 1 above, the Notes
shall continue, during the Forbearance Period, to bear interest in accordance
with their respective terms. Further, Roenigk’s agreement to forbear shall not
affect or limit Roenigk’s right during the Forbearance Period to receive
interest payments under the Roenigk Note or to convert the Roenigk Note into
shares of the Company’s Common Stock as provided in the Roenigk Note.

 





 

 

3.                  Revocation. Notwithstanding the Creditors’ agreement to
forbear set forth in Section 1, if, during the Forbearance Period, (i) the
Company shall apply for or consent to the appointment of a receiver, trustee or
liquidator of all or a substantial part of any of its assets; (ii) the Company
shall file or permit the filing of any petition, case arrangement,
reorganization, or the like under any insolvency or bankruptcy law, or the
adjudication of it as a bankrupt, or the making of an assignment for the benefit
of creditors or the consenting to any form or arrangement for the satisfaction,
settlement or delay of debt or the appointment of a receiver for all or any part
of its properties; or (iii) an order, judgment or decree shall be entered, or a
case shall be commenced, against the Company, without its application, approval
or consent by any court of competent jurisdiction, approving a petition or
permitting the commencement of a case seeking reorganization or liquidation of
the Company or appointing a receiver, trustee or liquidator of the Company, or
of all or a substantial part of the assets of the Company, and the Company, by
any act, indicate its approval thereof, consent thereto, or acquiescence
therein, or such order, judgment, decree or case shall continue unstayed and in
effect for any period of 30 consecutive days or an order for relief in
connection therewith shall be entered, then any of the Creditors may, upon 5
business days’ written notice to the Company and the other Creditors, revoke its
agreement to forbear, whereupon all of the Creditors shall be entitled to
exercise in full any and all of their rights under the Notes and the Security
Agreement with respect to any default or Event of Default then existing or
thereafter arising.

 

4.                  Governing Law; Venue. This Agreement and the rights of the
parties hereunder shall be construed and enforced in accordance with the laws of
the Commonwealth of Massachusetts applicable to agreements executed and to be
performed wholly within such State and without regard to principles of conflicts
of law. Each party irrevocably (a) consents to the jurisdiction of the federal
and state courts situated in or having jurisdiction over Boston, Massachusetts
in any action that may be brought for the enforcement of this Agreement, and (b)
submits to and accepts, with respect to its properties and assets, generally and
unconditionally, the in personam jurisdiction of the aforesaid courts, waiving
any defense that such court is not a convenient forum.

 

5.                  Amendments. This Agreement may be amended only by a written
instrument executed by each party hereto.

 

6.                  Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument. Delivery of a counterpart
by facsimile or other electronic transmission shall bind the party making such
delivery notwithstanding any subsequent failure or refusal to deliver an
original.

 

[The balance of this page has been left blank intentionally. Signature Page
follows.]

 



-2-

 

 

In witness whereof, the Company and the Creditors have executed this Agreement
as of the date first above written.

  

 



 

ThermoEnergy Corporation

 

 

By:   /s/ Gregory M. Landegger              

Gregory M. Landegger

Chief Operating Officer

and Interim Chief Financial Officer

 

 

Empire Capital Partners, lp

By: Empire gp, llc, its General Partner

 

By:   /s/ Scott A. Fine                    

Scott A. Fine

Managing Member

 

and

 

By:  /s/ Peter J. Richards               

Peter J. Richards

Managing Member

 

 

Empire Capital Partners, ltd

By: Empire Capital Management, llc,

its Investment Manager

 

 

By:   /s/ Scott A. Fine                    

Scott A. Fine

Managing Member

 

and

 

By:  /s/ Peter J. Richards               

Peter J. Richards

Managing Member

 

 

Empire Capital Partners Enhanced Master Fund, ltd

By: Empire Capital Management, llc,

its Investment Manager

 

 

By:   /s/ Scott A. Fine                    

Scott A. Fine

Managing Member

 

and

 

By:  /s/ Peter J. Richards               

Peter J. Richards

Managing Member

 

The Roenigk Family Trust dated November 10, 2004

 

 

 

 

 

By:   /s/ Elise C. Roenigk                     

Elise C. Roenigk

Trustee

 

 

 

 

 

  /s/ Robert S. Trump                          

Robert S. Trump

 



 

 



-3-

 



